DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Response to Amendment
The following addresses applicant’s remarks/amendments dated 12 August, 2022.
 Claims 1, 14, 17, 18, and 19 have been amended; no claims were cancelled; no new claims were added; therefore, claims 1-22 are pending in the current application and will be addressed below.
The objection to claim 19 is withdrawn.
The 112(b) rejections to claims 1-22 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 14, and 19, it is unclear what the term “feature attributable to” means. Applicant does not explicitly define the term. This could be different frequencies in the pattern, different timings, different polarizations, different shapes to the spatial patterns. Claims 2-13, being dependent on claim 1, claims 15-18, being dependent on claim 14, and claims 20-22, being dependent on claim 19, are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fartookzadeh and Armaki (IEEE – February 2018; referred to as Fartookzadeh).

Regarding claim 19, Fartookzadeh teaches a continuous wave radio or sonic frequency diverse array (CW-FDA) receiver (linear array can be used as the receiver or transmitter antennas, “Introduction” Section paragraph 4, Fig. 1) for determining an unambiguous azimuth or range of a reflective object within a range and field of view of interest from received signals (Abstract, “Introduction”, “Typical Linear FDA”, and “Serial-Fed linear FDA” sections), the receiver comprising: 
a receiver configured to receive returned signals reflected from the reflective object resulting from a transmission by a CW-FDA transmitter across at least part of the field of view of interest (linear array can be used as the receiver or transmitter antennas, “Introduction” Section paragraph 4, Fig. 1); 
a computing device configured to receive returned signal data from the CW-FDA receiver (Fig. 8, amplifier, detector and oscilloscope connected to receiver antenna);
 and attribute the signals to the respective transmission patterns based on their respective attributable features in order to unambiguously determine azimuth or range of the reflective object based at least on the timing of the attributed returned signals (last four paragraphs of “Serial-Fed Linear FDA” section and “Conclusion” section, Fig. 9).

Regarding claim 20, Fartookzadeh teaches the CW-FDA receiver of claim 19, wherein the CW-FDA receiver is a radar receiver configured to receive returned radio wave signals (1.25 GHz signal is a radio frequency in “Typical Linear FDA” section, paragraph 3).

Regarding claim 22, Fartookzadeh teaches the CW-FDA receiver of claim 19, wherein the CW-FDA receiver is a fixed geometry receiver (fixed distance d in Fig. 1, “Typical Linear FDA” section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fartookzadeh and Armaki (IEEE – February 2018; referred to as Fartookzadeh) in view of Wicks US 20060152403 A1.

Regarding claim 1, Fartookzadeh teaches:
A continuous wave radio or sonic frequency diverse array (CW-FDA) detector for determining an unambiguous azimuth or range of a reflective object within a range and field of view of interest (Abstract, “Introduction”, “Typical Linear FDA”, and “Serial-Fed linear FDA” sections), the detector comprising: 
a continuous wave radio or sonic frequency diverse array (CW-FDA) transmitter (linear array can be used as the receiver or transmitter antennas, “Introduction” Section paragraph 4, Fig. 1; or receiver in Fig. 8), including: 
and an array of transmitter elements (“Introduction” Section paragraph 4, Fig. 1); 
a continuous wave radio or sonic frequency diverse array (CW-FDA) receiver (linear array can be used as the receiver or transmitter antennas, “Introduction” Section paragraph 4, Fig. 1), including: 
a receiver configured to receive returned signals reflected from the reflective object resulting from a transmission by the CW-FDA transmitter across at least part of the field of view of interest (linear array can be used as the receiver or transmitter antennas, “Introduction” Section paragraph 4, Fig. 1); 
a computing device configured to receive returned signal data from the CW-FDA receiver (Fig. 8, amplifier, detector and oscilloscope connected to receiver antenna);
the CW-FDA transmitter configured to operate according to a first transmission scheme (increasing frequency scheme; “Typical Linear FDA” section, Fig. 2a), the first transmission scheme including; 
at least two transmitter elements of the array of transmitter elements are provided with signals of respectively different frequency (“Typical Linear FDA” section, Figs. 1, 2a); 
wherein the differing frequency signals are of a substantially continuous wave (“Introduction” and “Typical Linear FDA” sections, Figs. 1, 2a); and
wherein a spacing of the at least two transmitter elements and the frequencies provided thereto are such to generate a first transmission pattern (“Typical Linear FDA” section, Figs. 1, 2a),
the first transmission pattern including: 
a transmission pattern exhibiting a deterministic pattern of constructive interference repeating in range; and a first feature attributable to the first transmission pattern, wherein within each repeat in the range, the transmission pattern includes areas of constructed interference distributed in azimuth or range, such that a timing of returned signals results from reflection of the transmission pattern by the reflective object and provides a constraint on possible values of the azimuth or the range (“Typical Linear FDA” section, Figs. 1, 2a); 
the CW-FDA transmitter further configured to operate according to a second transmission scheme, the second transmission scheme generating a second transmission pattern different from the first transmission pattern and having a second feature attributable to the second transmission pattern (“Typical Linear FDA” section, Fig. 2b), 
the first and second transmission patterns exhibiting a spatial diversity of constructive interference compared to the other of the first and second transmission patterns (“Typical Linear FDA” section, Figs. 2 and 3);
the CW-FDA receiver configured to receive signals of the first and second transmission patterns, each signal resulting from each of the first and second transmission patterns (opposite curves of transmission patterns distinguish the two patterns, “Typical Linear FDA” section, Figs. 2a, 2b and 3), 
wherein a timing of attributable returned signals enables unambiguous determination of the azimuth or range of the reflective object (time determines where patterns constructively interfere and interference of two patterns decreases the ambiguity of angle and range; “Typical Linear FDA” section, Figs. 3), 
wherein the computing device is configured to attribute each received signal to its respective transmission pattern based on the first and second features (last four paragraphs of “Serial-Fed Linear FDA” section), and wherein the computing device is further configured to unambiguously determine azimuth or range of the reflective object based at least on the timing of the attributed returned signals (last paragraphs of “Serial-Fed Linear FDA” section and “Conclusion” section, Fig. 9). 
Fartookzadeh does not explicitly teach a frequency generator; 
However, Wicks teaches a frequency generator (waveform control system 180 and waveform generators 101 through 103 in Fig. 3, [0043]).
Additionally, frequency or waveform generators are common features of FDA’s. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Fartookzadeh to include the frequency generator of Wicks. This would allow the detector to transmit the required frequencies.

Regarding claim 2, Fartookzadeh teaches the CW-FDA detector of claim 1, wherein the CW-FDA detector is a radar detector, the CW-FDA detector configured such that: the CW-FDA transmitter is configured to transmit radio wave signals; and the CW-FDA receiver is configured to receive returned radio wave signals (1.25 GHz signal is a radio frequency in “Typical Linear FDA” section, paragraph 3).

Regarding claim 4, Fartookzadeh teaches the CW-FDA detector of claim 1, wherein the CW-FDA receiver is a fixed geometry receiver (fixed distance d in Fig. 1, “Typical Linear FDA” section).

Regarding claim 5, Fartookzadeh teaches the CW-FDA detector of claim 1, wherein the first and second transmission schemes are generated in differing frequency bands (first transmission scheme’s frequency band is f_0 + n Deltaf, and second transmission scheme’s frequency band is f_0 – nDeltaf; Fig. 2, “Typical Linear FDA” section).

Regarding claim 6, Fartookzadeh teaches the CW-FDA detector of claim 1, wherein the first and second transmission schemes are generated in differing time periods (Spatial pattern swaps between first (Fig. 2a) pattern while frequency is increasing and second (Fig. 2b) pattern while frequency is decreasing; “Serial-Fed Linear FDA” section, last paragraph on page 265).

Regarding claim 7, Fartookzadeh teaches he CW-FDA detector of claim 1, wherein the at least two transmitter elements of the array of transmitter elements for the first transmission scheme are different transmitter elements of the array of transmitter elements than for the second transmission scheme (first transmission scheme elements are n=0 through 3, and second transmission scheme elements are n=4 through 7 in Fig. 3 for a linear 8-element FDA).

Regarding claim 9, Fartookzadeh teaches 9. The CW-FDA detector of claim 1, wherein the first and second transmission patterns have a same repeat frequency (Period T_P in “Serial-Fed Linear FDA” section, last two paragraphs of page 265 continued onto first paragraph on page 266), and the CW-FDA detector is configured to determine an unambiguous azimuth of the reflective object (last paragraph of “Serial-Fed Linear FDA” section and “Conclusion” section, Fig. 9).

Regarding claim 11, Fartookzadeh teaches the CW-FDA detector of claim 1, 
wherein either the first or second transmission pattern exhibits at least two different, distinguishable repeating transmission patterns (direction of curves from -90 to -45 degrees is opposite direction of curve from 45 to 90 degrees in Fig. 2a and 2b).

Regarding claim 13, Fartookzadeh teaches the CW-FDA detector of claim 1, further comprising: the CW-FDA transmitter further configured to operate according to a third transmission scheme, the third transmission scheme generating a third transmission pattern different from the first and second transmission patterns (sawtooth or triangle frequency-modulated continuous waveforms “Serial-fed linear FDA” section, Fig. 6).

Regarding claim 14, Fartookzadeh teaches A continuous wave radio or sonic frequency diverse array (CW-FDA) transmitter (linear array can be used as the receiver or transmitter antennas, “Introduction” Section paragraph 4, Fig. 1) for transmitting signals toward a reflective object within a range and field of view of interest (Abstract, “Introduction”, “Typical Linear FDA”, and “Serial-Fed linear FDA” sections), the transmitter comprising: 
and an array of transmitter elements (“Introduction” Section paragraph 4, Fig. 1); 
the CW-FDA transmitter configured to operate according to a first transmission scheme (increasing frequency scheme; “Typical Linear FDA” section, Fig. 2a), the first transmission scheme including; 
at least two transmitter elements of the array of transmitter elements are provided with signals of respectively different frequency (“Typical Linear FDA” section, Figs. 1, 2a);  
wherein the differing frequency signals are of a substantially continuous wave (“Introduction” and “Typical Linear FDA” sections, Figs. 1, 2a); and 
wherein a spacing of the at least two transmitter elements and the frequencies provided thereto are such to generate a first transmission pattern (“Typical Linear FDA” section, Figs. 1, 2a); 
the first transmission pattern including:
a transmission pattern exhibiting a deterministic pattern of constructive interference repeating in range; and a first feature attributable to the first transmission pattern, wherein within each repeat in the range, the transmission pattern include areas of constructed interference distributed in azimuth or range, such that a timing of returned signals results from reflection of the transmission pattern by the reflective object and provides a constraint on possible values of the azimuth or the range (“Typical Linear FDA” section, Figs. 1, 2a);
the CW-FDA transmitter further configured to operate according to a second transmission scheme, the second transmission scheme generating a second transmission pattern different from the first transmission pattern and having a second feature attributable to the second transmission pattern (“Typical Linear FDA” section, Fig. 2b); and 
the CW-FDA transmitter further configured to provide additional transmission patterns each having at least one feature attributable to its respective transmission pattern (sawtooth or triangle frequency-modulated continuous waveforms “Serial-fed linear FDA” section, Fig. 6), and 
each of the first, second, and additional transmission patterns exhibit spatial diversity of constructive interference areas compared to each other to enable a detector to determine the azimuth or the range of the reflective object (“Typical Linear FDA”  and “Serial-Fed FDA” sections, Figs. 2, 3, and 6).
Fartookzadeh does not explicitly teach a frequency generator,
However, Wicks teaches a frequency generator (waveform control system 180 and waveform generators 101 through 103 in Fig. 3, [0043])
Additionally, frequency or waveform generators are common features of FDA’s. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Fartookzadeh to include the frequency generator of Wicks. This would allow the detector to transmit the required frequencies.

Regarding claim 15, Fartookzadeh teaches the CW-FDA transmitter of claim 14, wherein the CW-FDA transmitter is a radar transmitter configured to transmit radio wave signals (1.25 GHz signal is a radio frequency in “Typical Linear FDA” section, paragraph 3).

Regarding claim 17, Fartookzadeh teaches the CW-FDA transmitter of claim 14, wherein the first and second transmission schemes are generated in differing frequency bands (first transmission scheme’s frequency band is f_0 + n Deltaf, and second transmission scheme’s frequency band is f_0 – nDeltaf; Fig. 2, “Typical Linear FDA” section).

Regarding claim 18, Fartookzadeh teaches the CW-FDA transmitter of claim 14, wherein the first and second transmission schemes are generated in differing time periods (Spatial pattern swaps between first (Fig. 2a) pattern while frequency is increasing and second (Fig. 2b) pattern while frequency is decreasing; “Serial-Fed Linear FDA” section, last paragraph on page 265).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fartookzadeh and Armaki (IEEE – February 2018; referred to as Fartookzadeh) in view of Wicks US 20060152403 A1 and further in view of Park US 20150293223 A1.

Regarding claim 3, Fartookzadeh teaches the CW-FDA detector of claim 1, 
Farootookzadeh does not teach but Park teaches CW-FDA detector is a sonic detector, the CW-FDA detector configured such that: the CW-FDA transmitter is configured to transmit sonic wave signals; and the CW-FDA receiver is configured to receive returned sonic wave signals (ultrasonic probe configured to transmit and receive ultrasonic waves of different frequencies; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Fartookzadeh to use sonic wave signals as Park. This would allow FDA to image objects such as a human body

Regarding claim 16, Fartookzadeh teaches the CW-FDA transmitter of claim 14, 
Fartookzadeh does not teach but Park teaches the CW-FDA transmitter is a sonic transmitter configured to transmit sonic wave signals (ultrasonic probe configured to transmit and receive ultrasonic waves of different frequencies; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Fartookzadeh to use sonic wave signals as Park. This would allow FDA to image objects such as a human body.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fartookzadeh and Armaki (IEEE – February 2018; referred to as Fartookzadeh) in view of Wicks US 20060152403 A1 and further in view of Secmen et al. 2007.

Regarding claim 8, Fartookzadeh teaches the CW-FDA detector of claim 1, 
Fartookzadeh does not teach but Secmen et al. teaches wherein at least one of the first and second transmission patterns is a spiral pattern (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Fartookzadeh to use a spiral transmission pattern similar to Secmen et al. This would provide distinct features for analysis at the receiver.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fartookzadeh and Armaki (IEEE – February 2018; referred to as Fartookzadeh) in view of Wicks US 20060152403 A1 and further in view of Xu et al. 2016.

Regarding claim 10, Fartookzadeh teaches the CW-FDA detector of claim 1, 
Fartookzadeh does not explicitly teach the first and second transmission patterns have different repeat frequencies, and the CW-FDA detector is configured to determine an unambiguous range of the reflective object.
Xu et al. teaches multiple repetition frequencies to help avoid ambiguities in range and azimuth (last paragraph of section “III. C. Wide-Area Surveillance With Vertical-FDA Radar.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Fartookzadeh to include the multiple repeat frequencies similar to Xu et al.. This would help the detector to unambiguously determine the range and angle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fartookzadeh and Armaki (IEEE – February 2018; referred to as Fartookzadeh) in view of Wicks US 20060152403 A1 and further in view of Jones 2011.

Regarding claim 12, Fartookzadeh teaches the CW-FDA detector of claim 1, 
Fartookzadeh does not teach but Jones teaches the transmitter comprises a two- dimensional (2D) array of transmitter elements (Section 4.2, Figs. 4.1 and 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Fartookzadeh to us a 2D array of transmitter elements similar to Jones. This would allow beamsteering in three dimensions (Jones, Chapter 4 paragraph 2).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fartookzadeh and Armaki (IEEE – February 2018; referred to as Fartookzadeh)in view of Park US 20150293223 A1.
Regarding claim 21, Fartookzadeh teaches the CW-FDA receiver of claim 19, 
Fartookzadeh does not teach but Park teaches wherein the CW-FDA receiver is a sonic receiver configured to receive returned sonic wave signals (ultrasonic probe configured to transmit and receive ultrasonic waves of different frequencies; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Fartookzadeh to use sonic wave signals as Park. This would allow FDA to image objects such as a human body.


  Response to Arguments
Applicant's arguments filed 12 August, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that “Fartookzadeh fails to disclose the required at least two transmission schemes each having an attributable feature that attributes the received signals with their respective transmission scheme” (Applicant’s remarks, page 8, final paragraph continued onto page 9): In an exemplary embodiment of the invention, applicant describes similar transmission schemes to those used in Fartookzadeh, and applicant notes that the same sequence of antenna elements may be used in the “two transmission schemes, either at different times, or in different frequency bands” (Applicant’s Fig. 2 and specification paragraphs [0064-66]). Fartookzadeh uses increasing and decreasing frequencies similar to applicant’s “matched pair” (Fartookzadeh “Typical linear FDA” and “Serial-fed Linear FDA” sections, Figs. 2, 3, 5, 9; Applicant’s specification, [0065]). Timing of the received signals is used by both the Applicant and Fartookzadeh to determine the angle in the same manner (time determines where patterns interfere, “Typical linear FDA” section, Fig. 3; last paragraphs of “Serial-Fed Linear FDA” section and “Conclusion” section, Fig. 9; Applicant’s Fig. 2 and specification paragraphs 64-66). Therefore, one of ordinary skill in the art would consider the transmission schemes of Fartookzadeh to be transmission schemes with attributable features that attributes the received signals with their respective transmission scheme.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645